internal_revenue_service number release date index numbers -------------------------------- ------------------------------------------ --------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b03 plr-101875-12 date date x ----------------------------------------------------------------------------------------------------- ----------------------- legend state ------------- date date date ----------------------- -------------------------- ---------------------- dear ------------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1361 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state and filed an s_corporation_election effective for its taxable_year beginning date from date through date x made disproportionate allocations of income and disproportionate distributions to its shareholders x represents that under state law all of x’s stock have identical rights to distribution and liquidation proceeds no provision in x’s articles of incorporation bylaws or any other governing instruments altered those rights x further represents that there is no agreement written or oral that any plr-101875-12 shareholder would be entitled to a preference regarding x’s distribution or liquidation proceeds x represents that starting date it will make the represented adjustments to rectify the disproportionate allocations of income and distributions made from date to date law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting_stock among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances in sec_1_1361-1 ex distributions that differ in timing s a corporation has two equal shareholders a and b under s’s bylaws a and b are entitled to equal distributions s distributes dollar_figure to a in the current_year but does not distribute dollar_figure to b until one year later the circumstances indicate that the difference in timing did not occur by a binding agreement relating to distribution or liquidation proceeds the example concludes that under sec_1_1361-1 the difference in timing of the distributions to a and b does not cause s to be treated as having more than one plr-101875-12 class of stock however sec_7872 or other recharacterization principles may apply to determine the appropriate tax consequences conclusion based solely on facts submitted and representations made we conclude that because x has identical distribution and liquidation rights under its governing provisions the difference in timing between x’s disproportionate distributions and the corrective distributions to its shareholders does not cause x to be treated as having more than one class of stock for purposes of sec_1361 however x’s disproportionate and corrective distributions to its shareholders must be given appropriate tax effect under these circumstances we conclude that x’s s_corporation_election did not terminate because of the disproportionate and corrective distributions except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
